THEATTORNEYGENERAII~
                         OP TEXAS
                              AUSTIN.        TEXAS         78711



                                    November         29,   1974



The Honorable Michael          L.   Fostel                 Opinion No.   H-   461
County Attorney
Winkler County                                             Re:     Supplemental pay of
P. 0. Box 1015                                                     district judge.
Kermit,  Texas 79745

Dear Mr.      Fostel:

     You have asked whether the Commissioners        Court of Winkler County
may pay the District Judge of the 109th Judicial District,     in addition to
salaries  paid him by the State of Texas,    $1800 as compensation     for all
judicial and administrative  services   as authorized by Article 6819a-12a,
V. T. C. S. and, at the same time,    supplement his pay an additional $1200
as compensation   for the added duties as Chairman of the Winkler County
Juvenile Board as authorized by Article     5139X, V. T. C. S.

    The 109th Judicial District         Court is composed of the counties           of
Andrews,   Crane and Winkler.            V. T. C. S., art. 199 (109).

    Article 5139X, Vernon’s   Texas Civil Statutes, creates the juvenile
board for Winkler County,    composed of a county judge and the judge of
each judicial district which includes Winkler County.    “The judge of the
court which is designated as the juvenile court for Winkler County shall
be chairman of the board and its chief administrative   offi,ce.”

    Section    2 of Article    5139X provides         in part:

            As compensat;ion for the added duties hereby
        imposed upon him, the chai:rman of su,ch board may
        be allowed additional compensa,tion in the amount
        of Twelve Hundred Dollars ($1,200) per annum, which
        shall be paid in twelve (1.2) equal installments out of
        the general fund or any other available fund of Winkler
        County.   The Commissioners      Court of Winkler County




                                             p.   21.15
.




The Honorable      Michael   L.   Fostel.    page 2     (H-461)




          may allow each other member       of the board additional
          compensation   in an amount not to exceed Twleve
          Hundred Dollars ($1,200) per annum, to be paid in
          twelve (12) equal installments  out of the general fund
          or any other available fund of Winkler County.     Such
          compensation   shall be in addition to all other com-
          pensation now provided o,r allowed by law for county
          judges and district judges.

       This statute was enacted     in 1957 as chapter      382,   page 866 of the
Acts    of the 55th Legislature.

    The question     you raised is caused by the enactment            in 1963 (Acts
1963, 58th Leg.,      ch. 229, p. 623) of what is now Article         6819a-12a:

               In the 109th Judicial District,   the District
          Judge may receive annually, payable in monthly
          installments,    a salary to be fi.xed by the Com-
          missioners    Court of each county, to be paid by
          said county out of the General Fund thereof,        as
          compensation     for all judicial and administrative
          services   now rendered by said Judge, and any
          additional judicial or administrative      services  here-
          after to be assigned to said Judge, in addition to
          all salaries   paid or hereafter   to be paid to said
          Judge by the State of Texas,      out of state revenues:
          provided,    however,   that the salary herein authorized
          to be paid by and County Commissioners           Court to
          any Judge shall not exceed the sum of Eighteen
          Hundred Dollars ($1800) per annum.

     In Attorney General. Opinion H-123 (1973), we disc,ussed at length
problems    involved in the supplementation      of the salaries    of various judicial
offices.    One  question   asked  there  was whether    or not  supplementation     paid
to the judges of Travis County for service on the Travis            County Juvenile
Board came within the limitations        imposed upon compensation        allowed for
services   as a judge.     We  stated  our opinion  that  service   on the  juvenile
board were services       rendered as a judge, citing Jones v. Alexander,
59 S. W. 2d 1080 (Tex.Sup.      1933). and suggested     that to permit a judge to
hold two offices,    one on a juveni.la board and the other as a judge, for each




                                            p.   2116
The Honorable   Michael   L.   Fostel,     page 3   (H-461)




for each of which he would be compensated,              would run counter     to
Sections 33 and 40 of Article 16 of the Texas           Constitution.

     We believe the same reasoning applies here and that the com-
pensation provided by Articles      5139X and 6819a-12a are both for
services   as a judge.   We are further of the opinion as ~a necessary
consequence    that the $1200 supplement authorized by Article 5139X
is included within the overall $1800 allowance of Article 6819a-12a.
Thus, in our opinion, the answer to your question is that the Commis-
sioners Court of Winkler County cannot pay to the district judge a
supplemental    salary of $1800 under Article 6819a -12a and at the same
time another supplemental      salary of $1200 pursuant to Article  5139X.
It can, if it desires,  award him $1200 pursuant to Article     5139X and
additional supplementation    under Article 6819A-12a provided that the
total supplementation    paid by that one county shall not exceed $1800
per annum.

                               SUMMARY

             The District Judge of the 109th District Court is
        limited in the amount of supplementation     he may receive
        from Winkler County under Article     5139X and Article
        6819a-12a of Vernon’s   Texas Civil Statutes,   to the
        maximum    of $1800 authorized by the latter statute.

                                             Very   truly yours,




                                             Attorney    General   of Texas

APP&VED:




DAVID M. KENDALL,         Chairman
Opinion Committee




                                         p. 2117